            Case 3:19-cv-07125-WHA Document 32-1 Filed 10/14/20 Page 1 of 10




 1   Christopher Sproul (State Bar No. 126398)
     Stuart Wilcox (State Bar No. 327726)
 2   ENVIRONMENTAL ADVOCATES
 3   5135 Anza Street
     San Francisco, California 94121
 4   Telephone: (415) 533-3376
     Facsimile: (415) 358-5695
 5   Email: csproul@enviroadvocates.com
                  stuart.wilcox5@gmail.com
 6

 7   Attorneys for Plaintiff
     Our Children’s Earth Foundation
 8
     Jonathan D. Brightbill
 9   Principal Deputy Assistant Attorney General
     Environment & Natural Resources Division
10

11   Hubert Lee
     Environmental Defense Section
12   Environment and Natural Resources Division
     U.S. Department of Justice
13   P.O. Box 7611
     Washington, DC 20044
14
     Attorneys for Defendant
15
                                    UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17

18
     OUR CHILDREN’S EARTH FOUNDATION, a
19   non-profit corporation,                       Civil Case No. 19-cv-7125

20

21                Plaintiff,                       [PROPOSED] CONSENT DECREE
22
           v.
23
     ANDREW WHEELER, in his official capacity
24   as Administrator of the United States
25   Environmental Protection Agency,

26
                  Defendant.
27

28
            Case 3:19-cv-07125-WHA Document 32-1 Filed 10/14/20 Page 2 of 10




 1                                            CONSENT DECREE

 2          WHEREAS, Plaintiff Our Children’s Earth Foundation (“OCE” or “Plaintiff”) filed its

 3   Complaint on October 29, 2019, against Defendant Andrew Wheeler, in his official capacity as

 4   Administrator of the Environmental Protection Agency (“EPA”), pursuant to section 304(a)(2) of the

 5   Clean Air Act (“CAA” or “the Act”), 42 U.S.C. § 7604(a)(2), to compel EPA to review the existing

 6   New Source Performance Standards (“NSPS”) governing Industrial Surface Coating: Surface Coating of

 7   Plastic Parts for Business Machines, Automobile and Light Duty Truck Surface Coating Operations,

 8   Lead-Acid Battery Manufacturing Plants, and Secondary Lead Smelters under CAA section 111, 42
 9   U.S.C. § 7411, and to review the existing National Emissions Standards for Hazardous Air Pollutants
10   (“NESHAP”) governing Paint Stripping and Miscellaneous Surface Coating Operations at Area Sources,
11   Lead Acid Battery Manufacturing Area Sources, and Dry Cleaning Facilities: National
12   Perchloroethylene Air Emission Standards under CAA section 112(d)(6), 42 U.S.C. § 7412(d)(6);
13          WHEREAS, EPA issued the Industrial Surface Coating: Surface Coating of Plastic Parts for
14   Business Machines NSPS, set forth in 40 C.F.R. Part 60, Subpart TTT, in 1988;
15          WHEREAS, EPA issued the Automobile and Light Duty Truck Surface Coating Operations
16   NSPS, set forth in 40 C.F.R. Part 60, Subpart MM, in 1980 and revised this NSPS in 1994;
17          WHEREAS, EPA issued the Lead-Acid Battery Manufacturing Plants NSPS, set forth in 40
18   C.F.R. Part 60, Subpart KK, in 1982;

19          WHEREAS, EPA issued the Secondary Lead Smelters NSPS, set forth in 40 C.F.R. Part 60,

20   Subpart L, in 1975;

21          WHEREAS, EPA issued the Paint Stripping and Miscellaneous Surface Coating Operations at

22   Area Sources NESHAP, set forth in 40 C.F.R. Part 63, Subpart HHHHHH, in 2008;

23          WHEREAS, EPA issued the Lead Acid Battery Manufacturing Area Sources NESHAP, set forth

24   in 40 C.F.R. Part 63, Subpart PPPPPP, in 2008;

25          WHEREAS, EPA issued the Dry Cleaning Facilities: National Perchloroethylene Air Emission

26   Standards NESHAP, set forth in 40 C.F.R. Part 63, Subpart M, in 2006;

27          WHEREAS, Plaintiff alleges that EPA has failed to perform a non-discretionary duty to review,

     and if appropriate revise, the NSPS governing Industrial Surface Coating: Surface Coating of Plastic
            Case 3:19-cv-07125-WHA Document 32-1 Filed 10/14/20 Page 3 of 10




 1   Parts for Business Machines, Automobile and Light Duty Truck Surface Coating Operations, Lead-Acid

 2   Battery Manufacturing Plants, and Secondary Lead Smelters at least every 8 years pursuant to 42 U.S.C.

 3   § 7411(b)(1)(B);

 4          WHEREAS, Plaintiff alleges that EPA has failed to perform a non-discretionary duty to review,

 5   and revise if necessary, the NESHAPs governing Paint Stripping and Miscellaneous Surface Coating

 6   Operations at Area Sources, Lead Acid Battery Manufacturing Area Sources, and Dry Cleaning

 7   Facilities: National Perchloroethylene Air Emission Standards no less often than every 8 years pursuant

 8   to 42 U.S.C. § 7412(d)(6);
 9          WHEREAS, beginning on January 1, 2021, EPA will be providing Plaintiff with status reports
10   every 180 days to inform Plaintiff whether EPA continues to make reasonable progress toward meeting
11   the deadlines provided in this Consent Decree, and if it anticipates any difficulties in meeting those dates,
12   providing an explanation of the difficulty or difficulties;
13          WHEREAS, Plaintiff and EPA (collectively “the Parties”) wish to effectuate a settlement of the
14   above-captioned matter without expensive and protracted litigation, and without admission of any issue of
15   law or fact;
16          WHEREAS, the Parties consider this Consent Decree to be an adequate and equitable resolution
17   of the claims in the above-captioned matter;
18          WHEREAS, EPA has completed the process for public notice and comment required by CAA

19   section 113(g), 42 U.S.C. § 7413(g); and

20          WHEREAS, the Court, by entering this Consent Decree, finds that this Consent Decree represents

21   a fair, equitable, and adequate resolution of the claims resolved herein;

22   NOW THEREFORE, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:

23          1.      This Court has jurisdiction over the claims set forth in the Complaint, and to order the

24   relief contained in this Consent Decree, pursuant to section 304 of the Act, 42 U.S.C. § 7604. The

25   United States does not contest venue in the United States District Court for the Northern District of

26   California pursuant to 28 U.S.C. § 1391(e). Additionally, the United States stipulates that venue is not

27   improper under section 304 of the Act, 42 U.S.C. § 7604.
            Case 3:19-cv-07125-WHA Document 32-1 Filed 10/14/20 Page 4 of 10




 1          2.      For the Industrial Surface Coating: Surface Coating of Plastic Parts for Business

 2   Machines source category:

 3               a. No later than June 1, 2022, EPA shall either: (i) sign a determination that “review is not

 4                  appropriate in light of readily available information on the efficacy of [the] standard,”

 5                  i.e., 40 C.F.R. Part 60, Subpart TTT (“NSPS Subpart TTT”), under section 111(b)(1)(B)

 6                  of the Act, 42 U.S.C. § 7411(b)(1)(B); or (ii) review NSPS Subpart TTT under section

 7                  111(b)(1)(B) and sign either: (A) a proposed rule containing revisions to NSPS Subpart

 8                  TTT; or (B) a proposed determination not to revise NSPS Subpart TTT.
 9               b. If EPA signs a proposed rule or a proposed determination pursuant to paragraph 2.a(ii)
10                  above, then no later than June 1, 2023, EPA shall sign either: (i) a final rule containing
11                  revisions to NSPS Subpart TTT under section 111(b)(1)(B) of the Act, 42 U.S.C.
12                  § 7411(b)(1)(B); or (ii) a final determination under section 111(b)(1)(B) not to revise
13                  NSPS Subpart TTT.
14          3.      For the Automobile and Light Duty Truck Surface Coating Operations source
15   category:
16               a. No later than May 1, 2022, EPA shall either: (i) sign a determination that “review is not
17                  appropriate in light of readily available information on the efficacy of [the] standard,”
18                  i.e., 40 C.F.R. Part 60, Subpart MM (“NSPS Subpart MM”), under section 111(b)(1)(B)

19                  of the Act, 42 U.S.C. § 7411(b)(1)(B); or (ii) review NSPS Subpart MM under section

20                  111(b)(1)(B) and sign either: (A) a proposed rule containing revisions to NSPS Subpart

21                  MM; or (B) a proposed determination not to revise NSPS Subpart MM.

22               b. If EPA signs a proposed rule or a proposed determination pursuant to paragraph 3.a(ii)

23                  above, then no later than May 1, 2023, EPA shall sign either: (i) a final rule containing

24                  revisions to NSPS Subpart MM under section 111(b)(1)(B) of the Act, 42 U.S.C.

25                  § 7411(b)(1)(B); or (ii) a final determination under section 111(b)(1)(B) not to revise

26                  NSPS Subpart MM.

27          4.      For the Lead-Acid Battery Manufacturing Plants source category:
            Case 3:19-cv-07125-WHA Document 32-1 Filed 10/14/20 Page 5 of 10




 1               a. No later than February 10, 2022, EPA shall either: (i) sign a determination that “review is

 2                  not appropriate in light of readily available information on the efficacy of [the] standard,”

 3                  i.e., 40 C.F.R. Part 60, Subpart KK (“NSPS Subpart KK”), under section 111(b)(1)(B) of

 4                  the Act, 42 U.S.C. § 7411(b)(1)(B); or (ii) review NSPS Subpart KK under section

 5                  111(b)(1)(B) and sign either: (A) a proposed rule containing revisions to NSPS Subpart

 6                  KK; or (B) a proposed determination not to revise NSPS Subpart KK.

 7               b. If EPA signs a proposed rule or a proposed determination pursuant to paragraph 4.a(ii)

 8                  above, then no later than February 9, 2023, EPA shall sign either: (i) a final rule
 9                  containing revisions to NSPS Subpart KK under section 111(b)(1)(B) of the Act, 42
10                  U.S.C. § 7411(b)(1)(B); or (ii) a final determination under section 111(b)(1)(B) not to
11                  revise NSPS Subpart KK.
12          5.      For the Secondary Lead Smelters source category:
13               a. No later than November 17, 2022, EPA shall either: (i) sign a determination that “review
14                  is not appropriate in light of readily available information on the efficacy of [the]
15                  standard,” i.e., 40 C.F.R. Part 60, Subpart L (“NSPS Subpart L”), under section
16                  111(b)(1)(B) of the Act, 42 U.S.C. § 7411(b)(1)(B); or (ii) review NSPS Subpart L under
17                  section 111(b)(1)(B) and sign either: (A) a proposed rule containing revisions to NSPS
18                  Subpart L; or (B) a proposed determination not to revise NSPS Subpart L.

19               b. If EPA signs a proposed rule or a proposed determination pursuant to paragraph 5.a(ii)

20                  above, then no later than November 16, 2023, EPA shall sign either: (i) a final rule

21                  containing revisions to NSPS Subpart L under section 111(b)(1)(B) of the Act, 42 U.S.C.

22                  § 7411(b)(1)(B); or (ii) a final determination under section 111(b)(1)(B) not to revise

23                  NSPS Subpart L.

24          6.      For the Paint Stripping and Miscellaneous Surface Coating Operations at Area

25   Sources source category:

26               a. No later than November 1, 2021, EPA shall review the Paint Stripping and Miscellaneous

27                  Surface Coating Operations at Area Sources NESHAP and sign either: (i) a proposed rule

                    containing revisions to the Paint Stripping and Miscellaneous Surface Coating Operations
            Case 3:19-cv-07125-WHA Document 32-1 Filed 10/14/20 Page 6 of 10




 1                  at Area Sources NESHAP, 40 C.F.R. Part 63, Subpart HHHHHH (“NESHAP Subpart

 2                  HHHHHH”), under section 112(d)(6) of the Act, 42 U.S.C. § 7412(d)(6); or (ii) a

 3                  proposed determination under section 112(d)(6) not to revise NESHAP Subpart

 4                  HHHHHH.

 5               b. No later than November 1, 2022, EPA shall sign either: (i) a final rule containing

 6                  revisions to NESHAP Subpart HHHHHH under section 112(d)(6) of the Act, 42 U.S.C. §

 7                  7412(d)(6); or (ii) a final determination under section 112(d)(6) not to revise NESHAP

 8                  Subpart HHHHHH.
 9          7.      For the Lead Acid Battery Manufacturing Area Sources source category:
10               a. No later than February 10, 2022, EPA shall review the Lead Acid Battery Manufacturing
11                  Area Sources NESHAP and sign either: (i) a proposed rule containing revisions to the
12                  Lead Acid Battery Manufacturing Area Sources NESHAP, 40 C.F.R. Part 63, Subpart
13                  PPPPPP (“NESHAP Subpart PPPPPP”), under section 112(d)(6) of the Act, 42 U.S.C. §
14                  7412(d)(6); or (ii) a proposed determination under section 112(d)(6) not to revise
15                  NESHAP Subpart PPPPPP.
16               b. No later than February 9, 2023, EPA shall sign either: (i) a final rule containing revisions
17                  to NESHAP Subpart PPPPPP under section 112(d)(6) of the Act, 42 U.S.C. § 7412(d)(6);
18                  or (ii) a final determination under section 112(d)(6) not to revise NESHAP Subpart

19                  PPPPPP.

20          8.      For the Dry Cleaning Facilities: National Perchloroethylene Air Emission Standards

21   source category:

22               a. No later than December 1, 2021, EPA shall review the Dry Cleaning Facilities: National

23                  Perchloroethylene Air Emission Standards NESHAP and sign either: (i) a proposed rule

24                  containing revisions to the Dry Cleaning Facilities: National Perchloroethylene Air

25                  Emission Standards NESHAP, 40 C.F.R. Part 63, Subpart M (“NESHAP Subpart M”),

26                  under section 112(d)(6) of the Act, 42 U.S.C. § 7412(d)(6); or (ii) a proposed

27                  determination under section 112(d)(6) not to revise NESHAP Subpart M.
            Case 3:19-cv-07125-WHA Document 32-1 Filed 10/14/20 Page 7 of 10




 1                b. No later than December 1, 2022, EPA shall sign either: (i) a final rule containing

 2                   revisions to NESHAP Subpart M under section 112(d)(6) of the Act, 42 U.S.C.

 3                   § 7412(d)(6); or (ii) a final determination under section 112(d)(6) not to revise NESHAP

 4                   Subpart M.

 5          9.       Upon signing any of the documents described in Paragraphs 2–8, the appropriate EPA

 6   official shall expeditiously forward it or them to the Office of the Federal Register for publication.

 7          10.      Within five (5) business days after forwarding the materials described in Paragraphs 2–8

 8   to the Office of the Federal Register, EPA shall send copies of such materials to Plaintiff.
 9          11.      The deadlines set forth in Paragraphs 2–8 hereof may be modified only by: (a) written
10   stipulation of the Parties with notice to the Court; or (b) the Court following motion of any party to this
11   Consent Decree, pursuant to the Federal Rules of Civil Procedure, and upon consideration of any
12   response by the non-moving party.
13          12.      The Parties shall not challenge the terms of this Consent Decree or this Court’s
14   jurisdiction to enter and enforce this Consent Decree. Upon entry, no party shall challenge the terms of
15   this Consent Decree.
16          13.      Except as provided herein, nothing in this Consent Decree shall be construed to limit or
17   modify any discretion accorded to EPA by the CAA or by general principles of administrative law in
18   taking the actions that are the subject of this Consent Decree.

19          14.      Nothing in this Consent Decree shall be construed to confer upon this Court jurisdiction

20   to review any issues that are within the exclusive jurisdiction of the United States Courts of Appeals

21   pursuant to CAA section 307(b)(1), 42 U.S.C. § 7607(b)(1). Nothing in the terms of this Consent Decree

22   shall be construed to waive, limit, or modify any remedies, rights to seek judicial review, or defenses the

23   Parties may have under CAA section 307(b)(1), 42 U.S.C. § 7607(b)(1).

24          15.      Any notices required or provided for by this Consent Decree shall be made in writing, via

25   email or other means if the documents cannot be readily transmitted via email, and sent to the following:

26
     For Plaintiff Our Children’s Earth Foundation:
27
     Christopher A. Sproul, Esq.
            Case 3:19-cv-07125-WHA Document 32-1 Filed 10/14/20 Page 8 of 10




     Environmental Advocates
 1   5135 Anza Street
 2   San Francisco, CA 94121
     Tel: (415) 533-3376
 3   Fax: (415) 358-5695
     Email: csproul@enviroadvocates.com
 4
     Annie Beaman
 5
     Our Children’s Earth Foundation
 6   1625 Trancas St. #2218
     Napa, CA 94558
 7   Tel: (510) 910-4535
     Email: annie.beaman@gmail.com
 8
     For Defendant Andrew Wheeler:
 9

10   Chief, Environmental Defense Section
     Environment and Natural Resources Division
11   U.S. Department of Justice
     P.O. Box 7611
12   Washington, DC 20044
     Tel: (202) 514-2219
13

14   Associate General Counsel, Air and Radiation Law Office
     Office of General Counsel
15   U.S. Environmental Protection Agency
     WJC: MC-2344A
16   1200 Pennsylvania Ave., N.W.
17   Washington, D.C. 20460
     Tel: (202) 564-7606
18   Fax: (202) 564-5603

19          16.     The obligations imposed on EPA under this Consent Decree can only be undertaken

20   using appropriated funds. No provision of this Consent Decree shall be interpreted as or constitute a

21   commitment or requirement that EPA obligate funds in contravention of the Anti-Deficiency Act, 31

22   U.S.C. § 1341, or any other applicable statute. The Parties recognize that the possibility exists that a

23   lapse in the appropriations that fund EPA could delay compliance with the timetables in this Consent

24   Decree. If a lapse in appropriations for EPA occurs within 120 days before any deadline in this Consent

25   Decree, that deadline shall be automatically extended one day for each day of the lapse in

26   appropriations. Nothing in this paragraph shall preclude EPA from seeking an additional extension

27   through stipulation of the Parties or modification of this Consent Decree under Paragraph 11.
             Case 3:19-cv-07125-WHA Document 32-1 Filed 10/14/20 Page 9 of 10




 1           17.       In the event of a dispute between the Parties concerning the interpretation or

 2   implementation of any aspect of this Consent Decree, the disputing party shall provide the other party

 3   with a written notice outlining the nature of the dispute and requesting informal negotiations. The Parties

 4   shall meet and confer to attempt to resolve the dispute. If the Parties cannot reach an agreed-upon

 5   resolution within ten (10) business days after receipt of the notice, any party may move the Court to

 6   resolve the dispute.

 7           18.       No motion or other proceeding seeking to enforce this Consent Decree or for contempt of

 8   court shall be filed unless the procedure set forth in Paragraph 17 has been followed.
 9           19.       The Court shall retain jurisdiction to determine and effectuate compliance with this
10   Consent Decree. When EPA’s obligations under Paragraphs 2–10 have been completed, and the
11   Plaintiff’s anticipated claims for costs of litigation have been resolved, the above-captioned matter shall
12   be dismissed with prejudice. EPA shall file the appropriate notice with the Court so that the Clerk may
13   close the file.
14           20.       If for any reason the Court declines to approve this Consent Decree in the form presented,
15   this agreement is voidable at the sole discretion of either Party and the Proposed Consent Decree’s terms
16   may not be used as evidence in any litigation between the Parties.
17           21.       The Parties treat this Consent Decree as jointly drafted, and any rules of construction that
18   construe any ambiguities in this document against the drafting party shall be inapplicable in any dispute

19   concerning the interpretation of this Consent Decree.

20           22.       The undersigned representatives of each Party certify that they are fully authorized by the

21   Party or parties they represent to bind that Party to the terms of this Consent Decree.

22   IT IS SO ORDERED this ______ day of _______________, 2020

23

24                                                        _____________________________________
                                                          Hon. William Alsup
25                                                        United States District Judge
26
     For Plaintiff:
27
                                                          _____________________________________
                                                          Christopher Sproul (State Bar No. 126398)
           Case 3:19-cv-07125-WHA Document 32-1 Filed 10/14/20 Page 10 of 10




                                            ENVIRONMENTAL ADVOCATES
 1                                          5135 Anza Street
 2                                          San Francisco, California 94121
                                            Telephone: (415) 533-3376
 3                                          Fax: (415) 358-5695
                                            Email: csproul@enviroadvocates.com,
 4
                                            Attorney for Plaintiff
 5
                                            Our Children’s Earth Foundation
 6
     Dated: ____________
 7
     For Defendant:
 8                                          Jonathan D. Brightbill
                                            Principal Deputy Assistant Attorney General
 9
                                            Environment & Natural Resources Division
10

11                                          ____________________________________
                                            Hubert Lee
12                                          Environmental Defense Section Environment
                                            and Natural Resources Division U.S.
13
                                            Department of Justice
14                                          P.O. Box 7611
                                            Washington, D.C. 20044
15   Dated: ____________
16

17

18

19

20

21

22

23

24

25

26

27
